Citation Nr: 0005979	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-06 843A	)	DATE
	)
	)


THE ISSUE

Whether an October 1998 decision of the Board of Veterans' 
Appeals denying service connection for a disability 
characterized as right leg pain, as secondary to a service-
connected left knee disability, should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
April 1943 to October 1945, and from February 1953 to 
January 1954.

2.  The record does not contain a specific motion for 
revision of a prior Board of Veterans' Appeals decision 
based on clear and unmistakable error, nor does it 
specifically identify the Board decision or the specific 
issue or issues in question.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

In October 1998, the Board of Veterans' Appeals (Board) 
denied service connection for right leg pain secondary to a 
service-connected left knee disability.  Later that month, 
the Board received a motion for reconsideration of that 
decision.  The motion was denied in December 1998.  The 
veteran was also informed at that time that his contentions 
would be considered as a motion to reverse a clear and 
unmistakable error (CUE) in the prior Board decision.  In 
April 1999, the Board informed the appellant that the CUE 
regulations that were recently published set forth specific 
guidelines that needed to be followed in order to proceed 
with a CUE motion.  In his April 1999 notice to the Board to 
proceed with the motion for revision of a decision on the 
basis of clear and unmistakable error, the veteran failed to 
provide the date of the Board decision to which his motion 
relates, as required by 38 C.F.R. § 20.1404(a) (1999).  In 
addition, his initial, October 1998, motion for 
reconsideration further does not reflect the date of the 
Board decision to which his motion relates.  Because the 
moving party's motion fails to comply with the requirements 
set forth in 38 C.F.R. § 20.1404(a) (1999), the motion is 
dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



